Citation Nr: 0837103	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left varicocelectomy with atrophy of the left 
testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1973.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim for an 
increased rating for residuals of a left varicocele.

The November 2007 Board of Veterans' Appeals (Board) Remand 
in this case noted that the appellant had raised a claim for 
a separate evaluation for erectile dysfunction, including as 
secondary to the service-connected residuals of the left 
varicocelectomy.  In addition, the appellant had raised 
claims for service connection for dizziness and a rash, 
including as secondary to service-connected left ear hearing 
loss, as well as entitlement to a temporary total evaluation 
for hospitalization in October 1990.  Since these issues have 
not been developed by the RO, they are referred to the RO for 
appropriate action.  The issues are not inextricably 
intertwined with the issue on appeal.  Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDING OF FACT

The veteran's service-connected residuals of a left 
varicocelectomy are manifested by testalgia.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
varicocelectomy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Codes (DCs) 7899-7804 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consideration must be given to whether an increased 
rating is warranted at any time during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected residuals of a left 
varicocelectomy are not a listed condition under the rating 
schedule.  It is currently characterized by analogy to a 
benign neoplasm of the genitourinary system under Diagnostic 
Code 7599-7529.  Diagnostic Code 7529 provides that such 
neoplasms are to be rated as a voiding dysfunction or renal 
dysfunction, whichever is predominant.

38 C.F.R. § 4.20 provides that an unlisted condition should 
be rating under a closely-related disease or injury where the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  As the medical 
evidence shows that the veteran's varicocelectomy is not 
causing his voiding complaints, including frequency, urgency, 
nocturia, and irritative voiding, Diagnostic Code 7529 is not 
the most applicable in this case.  A 2008 VA examination 
report attributes these voiding complaints to nonservice-
connected lower urinary tract problems.  Likewise, a 2005 VA 
examination report found it is less likely as not that the 
veteran's urinary frequency condition is related to his 
service-connected left varicocelectomy.  Rather, that 
examiner attributed the urinary complaints to his nonservice-
connected benign prostatic hypertrophy and chronic 
prostatitis.

Instead, the Board finds that application of Diagnostic Code 
7804 for superficial, painful scars, is more closely related 
to the symptomatology, testalgia, of the veteran's service-
connected varicocelectomy residuals.  This is so because the 
medical evidence, including the 2008 VA examination report 
and an August 2004 private urologist's statement, shows that 
the veteran has pain as a result of the left varicocelectomy.

The Board finds that the veteran's statements with regard to 
testalgia are credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (a veteran's sworn testimony, which cannot be 
ignored by the Board, can be sufficient to bring the evidence 
into relative equipoise).  Based on the evidence described 
above the Board finds that a 10 percent rating is warranted, 
under DC 7804, for the veteran's service-connected residuals 
of a left varicocele.
 
A higher rating is not warranted under Diagnostic Code 7804 
or any other diagnostic code relating to scars because it 
does not cause limitation of function or cover an area 
exceeding twelve square inches. See 38 C.F.R. § 4.118 DCs 
7801, 7805 (2007).  

For all the foregoing reasons, the Board finds that an 
increased rating is granted, to 10 percent, for residuals of 
a left varicocelectomy.  This determination is based upon 
consideration of applicable rating provisions.  Additionally, 
there is no showing that painful testicular area reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the 2008 examiner specifically found that the veteran was 
able to perform activities of daily living and that he was 
able to continue working despite his pain.  The 2008 examiner 
opined that the veteran stopped working as a result of 
psychiatric problems and not as a result of his service-
connected varicocelectomy residuals.  Notably, the 2004 VA 
examiner also found that the veteran's service-connected 
residuals of a varicocelectomy "do not affect his 
occupation."

In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, as here, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2003, prior to the initial RO decision that is the subject of 
this appeal.  Another letter was sent in January 2004, 
followed by a statement of the case in June 2004 which cured 
any timing defect.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, he was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal in 
the December 2007 correspondence, and the case was 
readjudicated in a March 2008 supplemental statement of the 
case, curing any timing defect.  

The Board acknowledges that the VCAA letters sent to the 
veteran in May 2003, January 2004, and December 2007 do not 
meet all the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the May 2003 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his residuals of left abdomen surgery worsened in 
severity.  Additionally, the June 2004 statement of the case 
(SOC) informed him of the specific rating criteria used for 
voiding problems.  Although the SOC did not address 
Diagnostic Code 7804 which the Board considered in this 
decision, there is no presumption of prejudice as pain is the 
sole criterion for that Diagnostic Code.  Given that the 
veteran has consistently described testicular pain, he 
demonstrated actual knowledge of this criterion.  The SOC 
also advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate scars that are superficial and painful on 
examination.

Based on the evidence above, the veteran can be expected to 
understand from the various correspondences from the RO what 
was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements to VA examiners and his correspondence.  
Specifically, he described pain to VA physicians.  Based on 
the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records, and the 
veteran submitted private treatment records.  Also, specific 
VA medical opinions pertinent to the issue on appeal were 
obtained in 2004, 2006, and 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An increased rating, to 10 percent, is granted for residuals 
of a left varicocelectomy, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


